—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered September 9, 1996, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no basis to disturb the trial court’s determination that the prosecutor’s facially-neutral explanations for excusing black female jurors were not pretextual (see, People v Allen, 86 NY2d 101; see also, People v Barnes, 261 AD2d 281; People v Haywood, 251 AD2d 255).
Evidence of the defendant’s prior bad acts was properly admitted to establish his motive and intent. The prejudice to the defendant did not outweigh the probative value of the evidence (see, People v Alvino, 71 NY2d 233, 242; People v Molineux, 168 NY 264; see also, People v Pons, 159 AD2d 471, 474).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt (see, Penal Law § 125.25 [3]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, P. J., Ritter, Goldstein and Feuerstein, JJ., concur.